Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit
No. 04-1420

                            JOHN C. McCARTHY,

                          Plaintiff, Appellant,

                                       v.

               TOWN OF MILFORD, FREDERICK G. DOUGLAS,
                         and JAMES F. MULLA,

                         Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]


                                    Before

                           Boudin, Chief Judge,

                          Lynch, Circuit Judge,

               and Schwarzer,* Senior District Judge.


     Thomas B. Merritt on brief for appellant.
     Donald E. Gardner, Pamela N. Morales and Devine, Millimet &
Branch, P.A. on brief for appellees.


                            September 29, 2004




    *
      Of the    Northern       District      of    California,       sitting   by
designation.
          Per Curiam.        John C. McCarthy appeals from summary

judgment against him on his 42 U.S.C. § 1983 (2000) claims       against

the town of Milford, N.H., and various members of its police force.

After careful review of the record and the parties' briefs, we

affirm.

          Substantially for the reasons given by the district

court, we conclude that there was probable cause to arrest McCarthy

for making false statements to law enforcement officers; given the

state of police knowledge, the officers involved were under no

obligation   to    conduct   further    investigation,   see   Forest    v.

Pawtucket Police Dep't, 377 F.3d 52, 57 (1st Cir. 2004).                The

arrest being supported by probable cause, we need not consider

whether there was probable cause to arrest McCarthy for the alleged

disorderly conduct violation on which the statute of limitations

had already run.

          As McCarthy's federal claims depend upon his assertion

that he was arrested without probable cause, we affirm the district

court's grant of summary judgment against him on those claims and

its dismissal of his supplemental state-law claims.

          Affirmed.




                                  -2-